DocuSign Envelope ID: 8876041A-430F-4AE1-915E-FF34F3399E62




             UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK
             -----------------------------------------------------------------X
             UNITED STATES OF AMERICA
                                                                                     WAIVER OF RIGHT TO BE PRESENT
                                            -v-                                      AT CRIMINAL PROCEEDING
             Henry Ogbuokiri ,                                                          20-CR- 3
                                                        Defendant.
             -----------------------------------------------------------------X

             Check Proceeding that Applies

             _X_       Entry of Plea of Guilty

                       I am aware that I have been charged with violations of federal law. I have consulted with my
                       attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
                       charges. I understand I have a right to appear before a judge in a courtroom in the Southern
                       District of New York to enter my plea of guilty and to have my attorney beside me as I do. I am
                       also aware that the public health emergency created by the COVID-19 pandemic has interfered
                       with travel and restricted access to the federal courthouse. I have discussed these issues with my
                       attorney. By signing this document, I wish to advise the court that I willingly give up my right to
                       appear in person before the judge to enter a plea of guilty. By signing this document, I also wish
                       to advise the court that I willingly give up any right I might have to have my attorney next to me
                       as I enter my plea so long as the following conditions are met. I want my attorney to be able to
                       participate in the proceeding and to be able to speak on my behalf during the proceeding. I also
                       want the ability to speak privately with my attorney at any time during the proceeding if I wish to
                       do so.



                   5/19/2021                 Henry Ogbuokiri
             Date: 5/18/21                  Henry Ogboukiri                       ____________________________
                                            Print Name                            Signature of Defendant



             ____      Sentence

                       I understand that I have a right to appear before a judge in a courtroom in the Southern District
                       of New York at the time of my sentence and to speak directly in that courtroom to the judge who
                       will sentence me. I am also aware that the public health emergency created by the COVID-19
                       pandemic has interfered with travel and restricted access to the federal courthouse. I do not wish
                       to wait until the end of this emergency to be sentenced. I have discussed these issues with my
                       attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
                       courtroom with my attorney and the judge who will impose that sentence. By signing this
                       document, I wish to advise the court that I willingly give up my right to appear in a courtroom in
                       the Southern District of New York for my sentencing proceeding as well as my right to have my
                       attorney next to me at the time of sentencing on the following conditions. I want my attorney to
DocuSign Envelope ID: 8876041A-430F-4AE1-915E-FF34F3399E62




                     be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
                     I also want the ability to speak privately with my attorney at any time during the proceeding if I
                     wish to do so.


             Date:            _________________________               ____________________________
                              Print Name                              Signature of Defendant

             I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client
             contained in the indictment, my client’s rights to attend and participate in the criminal proceedings
             encompassed by this waiver, and this waiver and consent form. I affirm that my client knowingly and
             voluntarily consents to the proceedings being held with my client and me both participating remotely.


             Date:5/18/2021           Mehdi Essmidi                   _____________________________
                                      Print Name                      Signature of Defense Counsel



             Accepted:        ________________________
                              Signature of Judge
                              Date: 5/19/2021




                                                                 2
